Citation Nr: 0737990	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  04-32 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for Kienböck's disease 
of the right wrist, currently evaluated as 10 percent 
disabling.

2 Entitlement to an initial rating in excess of 10 percent 
for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel





INTRODUCTION

The veteran had active military service from December 1979 to 
November 1981. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of December 2003 and March 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  In the December 2003 
rating decision, the RO granted service connection for the 
veteran's peptic ulcer disease and awarded him a 10 percent 
rating.  In the March 2004 rating decision, the RO continued 
a 10 percent rating for the veteran's service-connected 
Kienböck's disease of the right wrist.  

The decision below addresses the veteran's claim for an 
increased rating for his service-connected Kienböck's disease 
of the right wrist.  Consideration of the remaining issue on 
appeal is deferred pending completion of the development 
sought in the remand that follows the decision below.


FINDING OF FACT

The veteran's service-connected Kienböck's disease of the 
right wrist is not manifested by favorable or unfavorable 
ankylosis of the wrist.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for the 
veteran's service-connected Kienböck's disease of the right 
wrist are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.71, 4.71a, Diagnostic Codes 5214, 
5215 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal for 
a higher rating for Kienböck's disease of the right wrist has 
been accomplished.

In this respect, through a November 2003 notice letter, the 
RO notified the veteran of the legal criteria governing his 
claim for an increased rating for Kienböck's disease of the 
right wrist and the evidence needed to support his claim.  
Thereafter, the veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that the November 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
veteran submit evidence in his possession in support of his 
claim.

Also regarding VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.

The Board notes that the complete notice required by the VCAA 
was provided prior to the RO initially adjudicating the 
veteran's claim for an increased rating for Kienböck's 
disease of the right wrist.  As such, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Further, the 
Board concludes that the more detailed notice requirements 
set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Specifically, following the RO's issuance of the November 
2003 notice letter to the veteran, his claim for an increased 
rating for Kienböck's disease of the right wrist was 
adjudicated in March 2004.  Otherwise, nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the veteran's 
claim for an increased rating for Kienböck's disease of the 
right wrist.  Relevant post-service treatment records from 
the Oklahoma City VA Medical Center (VAMC) documenting the 
veteran's treatment for Kienböck's disease of the right wrist 
have been obtained and associated with the claims file.  The 
veteran was given a VA examination in November 2003.  
Relevant private medical evidence in support of his claim has 
also been associated with the claims file.  The Board 
acknowledges that on an Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA Form 
21-4142), the veteran indicated that he was treated in March 
2003 at Oklahoma Sports Science and Orthopedics.  Although 
the claims file does not contain records from that facility 
on the particular date the veteran cited, documentation is 
present of a visit on the date in question to a different 
facility, on referral from Oklahoma Sports Science and 
Orthopedics.  It thus appears to the Board that the veteran 
was referring to that visit on his VA Form 21-4142, and no 
further records need be sought concerning the treatment 
documented therein.  The veteran and his representative have 
further provided written argument in support of his claim.  
Otherwise, neither the veteran nor his representative has 
identified, and the record does not indicate, existing 
records that need to be obtained pertinent to the claim on 
appeal for an increased rating for the veteran's service-
connected Kienböck's disease of the right wrist.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Further, 
evaluation of the medical evidence since the filing of the 
claim for increased rating and consideration of the 
appropriateness of a "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007).

In a March 2004 rating decision, the RO continued the 
veteran's 10 percent rating for Kienböck's disease of the 
right wrist, his major or dominant wrist.  In doing so, the 
veteran's disability was rated for limitation of motion of 
his right wrist under 38 C.F.R. § 4.71a, Diagnostic Code 5215 
(2007).  Under the diagnostic code, a 10 percent rating is 
warranted for the major or minor wrist with palmar flexion 
limited in line with the forearm or dorsiflexion of less than 
15 degrees.  A 10 percent evaluation is the highest available 
under this diagnostic code. 

The Board notes, however, that a rating higher than 10 
percent is available under 38 C.F.R. § 4.71a, Diagnostic Code 
5214 (2007), for ankylosis of the wrist, or on the basis of 
extra-schedular considerations. 38 C.F.R. § 3.321 (2007).  
Diagnostic Code 5214 warrants a 30 percent rating for 
favorable ankylosis of the major wrist in 20 to 30 degrees of 
dorsiflexion.  A rating of 40 percent is warranted for 
ankylosis of the major wrist in any position except 
favorable.  A rating of 50 percent-the maximum rating 
available for ankylosis of the wrist under the diagnostic 
code-is warranted for unfavorable ankylosis of the major 
wrist in any degree of palmar flexion, or with ulnar or 
radial deviation.  A Note to Diagnostic Code 5214 reflects 
that a higher rating is available only for extremely 
unfavorable ankylosis, which is rated as loss of use of the 
hand pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5125 
(2007).

Since the filing of the veteran's claim for an increased 
rating, the Board does not find that the veteran's Kienböck's 
disease of the right wrist has resulted in a level of 
impairment warranting a rating higher than 10 percent.

The relevant medical evidence of record consists of treatment 
records from the Oklahoma City VAMC, private medical 
examinations of the veteran's right wrist conducted in 
February and March 2003, and a November 2003 VA examination 
of the veteran's right wrist.  

Treatment records from the Oklahoma City VAMC reflect the 
veteran's complaints of increased pain and decreased range of 
motion in his right wrist that worsened after he bent his 
wrist at work and heard a popping sound.  Radiological 
examination of the veteran's right wrist conducted in January 
2003 reflects radiological evidence of an old injury to the 
wrist with subsequent osteoarthritic changes to the wrist.  
The examiner at that time also noted the veteran's pain and 
decreased range of motion in his right wrist.  Notes from a 
March 2003 visit indicate that the veteran was considering 
arthroscopic surgery on the wrist but had not had the 
procedure.

The diagnosis of osteoarthritic changes to the right wrist is 
supported by private examinations conducted in February and 
March 2003.  Documentation of the February 2003 examination 
reflects the veteran's complaints of pain and decreased range 
of motion and notes that he underwent radial shortening 
surgery twenty years prior.  Documentation of a March 2003 
MRI examination of the wrist reflects a diagnosis of advanced 
ulnolunate impingement syndrome.  A subsequent March 2003 
evaluation reflects that the veteran was responding well to 
anti-inflammatory medication and had noticed decreased pain 
in the wrist.  The treating physician at that time 
recommended a diagnostic arthroscopy for the wrist.

The VA examination in November 2003 reflects that the veteran 
had experienced increasing pain and decreased motion in his 
right wrist for the past 3 to 4 years but was generally able 
to perform his job duties without significant problems.  The 
veteran reported, however, that heavy lifting at work caused 
flare-ups in the wrist approximately 4 to 5 times a year, 
requiring him to take a day off work to rest the wrist.  The 
veteran also reported that he has been employed at the same 
position for more than 16 years.  The examiner noted that the 
veteran's radiological examination revealed osteoarthritic 
changes in the wrist but found that the veteran had no 
neurological loss in the right hand other than a decrease in 
his gripping strength.

Physical examination of the veteran revealed no swelling or 
hypertrophy of the right wrist joint and some bony 
hypertrophy at the base of the right thumb that was not 
tender to palpation.  Scars from the veteran's prior radial 
shortening surgery were found to be well-healed, nontender, 
and not attached.  The examiner found the veteran to have 
some limitation of motion of the right wrist joint both 
actively and passively, although there were no direct 
complaints of pain on motion. Palmar flexion of the wrist was 
50 degrees; dorsiflexion was 55 degrees; ulnar deviation was 
25 degrees; and radial deviation was 20 degrees.  The veteran 
was found to have full supination and pronation of the wrist 
and no evidence of any limited motion of any of the digits of 
the right hand.  The examiner found that the veteran could 
make a grip with his right hand without pain, although mild 
weakness was found in his gripping strength.  The examiner's 
diagnosis was symptomatic Kienböck's disease with post-
traumatic arthritis and osteoporosis.  The examiner diagnosed 
mild to moderate functional loss secondary to pain and 
moderately severe functional loss secondary to pain on 
repetitive use.

In addition to the medical evidence, the veteran has 
submitted multiple statements in support of his claim as well 
as a statement from his wife.  Each of these statements 
reflects similar complaints of pain on repetitive use and 
missed days from work as were reported in the veteran's VA 
examination.  Additionally, the veteran submitted Health Care 
Provider Certifications of Employee's Family Member Illness 
forms dated intermittently from April 2001 to January 2004, 
each of which notes that the veteran occasionally suffered 
from pain and swelling in his right wrist that caused him to 
miss work on occasion for rest and immobilization of the 
wrist.  These forms are signed by the veteran's treating 
nurse practitioner from the Oklahoma City VAMC.

In this case, the Board first notes that the maximum rating 
available under Diagnostic Code 5215 is 10 percent, which 
rating the veteran has already been awarded.  Under 
Diagnostic Code 5215, then, the veteran's Kienböck's disease 
of the right wrist does not warrant a rating in excess of 10 
percent.  The Board has further considered, however, whether 
any alternate diagnostic codes might entitle the veteran to a 
higher rating.  In this regard, Diagnostic Code 5214, 
discussed above, provides ratings up to 50 percent for 
ankylosis of the wrist.  In the present case, however, there 
is no evidence of ankylosis of the veteran's right wrist, 
either favorable or unfavorable, that would warrant the 
application of Diagnostic Code 5214 for rating purposes.  The 
veteran has not complained of ankylosis of the wrist, nor was 
any ankylosis diagnosed in the veteran's private or VA 
examinations.  Similarly, no ankylosis was found in the 
radiological or MRI studies of the wrist.  The Board thus 
concludes that the veteran does not suffer from ankylosis of 
the right wrist that would warrant the application of 
Diagnostic Code 5214 to analysis of his service-connected 
Kienböck's disease of the right wrist.

Therefore, the Board finds that the veteran is not entitled 
to a rating greater than 10 percent for his service-connected 
Kienböck's disease of the right wrist.  38 C.F.R. §§ 4.3, 
4.7, 4.71a, Diagnostic Codes 5214, 5215.

The above determination is based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
Kienböck's disease of the right wrist is so exceptional or 
unusual as to warrant the assignment of a higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  There 
is no evidence of marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation); 
frequent periods of treatment, let alone hospitalization; or 
evidence that the veteran's Kienböck's disease of the right 
wrist otherwise renders impractical the application of the 
regular schedular standards.  In particular, while the 
veteran has claimed that pain and swelling in his right wrist 
require him to take one or two days off from work several 
times yearly, the Board notes that the veteran has maintained 
the same employment for more than 16 years.  The Board 
acknowledges the veteran has identified leave records from 
his employer that are not present in the file but finds the 
veteran credible to sufficiently address the amount of leave 
the veteran has been required to take due to his right wrist 
disability.  Further, the Board finds that the Health Care 
Provider Certifications of Employee's Family Member Illness 
forms submitted by the veteran speak to the leave he has 
requested due to his right wrist disability.  Notwithstanding 
the veteran's report that his right wrist disability requires 
him to take medical leave from his job and his wife's 
statement that doing so has placed the veteran's job in 
"jeopardy," the fact remains that the veteran is employed 
and has worked for the same employer for over 16 years.  
There is thus no marked interference with the veteran's 
employment as a result of his right wrist disability to 
warrant consideration of an extra-schedular rating.  
Therefore, the criteria for invoking the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

For all the foregoing reasons, the claim for a rating greater 
than 10 percent for Kienböck's disease of the right wrist 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

A rating greater than 10 percent for the veteran's service-
connected Kienböck's disease of the right wrist is denied.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the claim for a higher initial rating for peptic ulcer 
disease, currently rated as 10 percent disabling.

A review of the veteran's claims file reflects post-service 
treatment records from the Oklahoma City VAMC from 2002 
through 2003 documenting that the veteran complained 
repeatedly of stomach problems and heartburn and was 
diagnosed in January 2003 with gastroesophageal reflux 
disease (GERD).  Private medical records reflect that the 
veteran complained that the anti-inflammatory medication he 
was taking for pain in his right wrist was upsetting his 
stomach and confirm that the veteran was diagnosed with GERD 
and peptic ulcer disease in June 2003.  

A VA examination of the veteran in November 2003 reflects a 
diagnosis of peptic ulcer disease that developed due to anti-
inflammatory medications for his right wrist pain.  The 
examiner noted that the veteran had been prescribed 
medication and at the time of the examination "had no 
symptoms of any type of gastrointestinal bleeding."  The 
examiner diagnosed the veteran with intermittently 
symptomatic chronic peptic ulcer disease and found it more 
likely than not that the condition was secondary to 
medications the veteran was prescribed to treat his wrist 
pain.  

Based on this examination, the RO issued a rating decision in 
December 2003 granting service connection for the veteran's 
peptic ulcer disease and assigning a rating of 10 percent.

The Board notes that the veteran submitted an Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs (VA Form 21-4142), requesting that the RO 
obtain treatment records from a January 27, 2003, visit to a 
Jeffrey G. Hirsch, M.D., at Metro Medical Associates, Inc.  
The veteran's claims file contains treatment records from Dr. 
Hirsch; however, these records date from May to July 2003.  
Although the RO's December 2003 rating decision lists January 
2003 records from Dr. Hirsch as evidence on which it relied 
in granting service connection for peptic ulcer disease, no 
records from that date are present in the file.  There is 
present a handwritten notation on a record from Dr. Hirsch 
seemingly dated January 11, 2003, but the notation is written 
on a July 2003 report and is thus not by itself sufficient to 
satisfy the Board that the record in question is that 


requested by the veteran.  Also present in the record is a 
January 27, 2003, report of radiological examination of the 
veteran's right wrist and hand conducted by the Oklahoma City 
VAMC.  The Board notes that once VA is put on notice of 
relevant private medical records, VA has a duty to attempt to 
obtain those records.  The RO should thus attempt to obtain 
any pertinent outstanding evidence from Dr. Hirsch and Metro 
Medical Associates, Inc., for January 27, 2003, and any other 
date identified by the veteran.  See 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(1).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve VA of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the action 
requested above, any 
other development and/or notification action deemed warranted 
by the VCAA should be undertaken prior to adjudicating the 
remaining claim on appeal.  

In view of the foregoing, this matter is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain 
any additional pertinent evidence not 
currently of record pertaining to his 
claim for a higher rating for peptic 
ulcer disease.  The veteran should also 
be invited to submit any pertinent 
evidence in his possession, and the 
originating agency should explain the 
type of evidence that is his ultimate 
responsibility to submit.  The letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the 
claim within the one-year period).  

2.  Any available medical records must 
be sought pertaining to the veteran's 
reported January 27, 2003, treatment at 
Metro Medical Associates by Jeffrey G. 
Hirsch, M.D., and any other dates of 
treatment identified by the veteran.  
The procedures set forth in 38 C.F.R. § 
3.159(c) (2007) as regards requesting 
records must be followed.  All records 
and/or responses received should be 
associated with the claims file.

3.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claim on appeal should be 
adjudicated in light of all pertinent 
evidence and legal authority.  
Consideration should be given to 
whether any "staged" rating is 
warranted.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If the benefit 
sought on appeal is not granted, the 
veteran and his representative must be 
furnished an appropriate supplemental 
statement of the case (SSOC) and 
afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 
(West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


